United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40448
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DAGOBERTO MALDONADO, JR,
also known as Apache,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-600-1
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Dagoberto Maldonado, Jr., appeals from his bench-trial

conviction and sentence for conspiring to launder monetary

instruments and laundering monetary instruments.    He first argues

that the district court erred in denying his motion to suppress

evidence obtained from the search of his home.    He specifically

challenges the district court’s finding that his consent was an

act of independent free will.    After close examination of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40448
                                  -2-

underlying facts, this court holds that the district court did

not err in finding that Maldonado’s consent was an act of

independent free will.     See United States v. Kelley, 981 F.2d

1464, 1471-72 (5th Cir. 1993).

     Maldonado argues that the district court erred by failing to

decrease his sentence for acceptance of responsibility, pursuant

to U.S.S.G. § 3E1.1.   As Maldonado has failed to show that the

district court’s denial of an adjustment for acceptance of

responsibility was without foundation, that denial must be

affirmed.   See United States v. Anderson, 174 F.3d 515, 525 (5th

Cir. 1999).

     Maldonado also argues that the district court’s application

of an upward adjustment for obstruction of justice, pursuant to

U.S.S.G. § 3C1.1, to his sentence was erroneous because the

district court’s findings that the adjustment was warranted by

Maldonado’s perjured testimony at the suppression hearing were

insufficiently specific.    Close examination of the record shows

that the district court made sufficiently specific findings

regarding the adjustment for obstruction of justice.     See United

States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1993).

     Accordingly, the district court’s judgment is AFFIRMED.